DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 6, 11-13, and 15-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitation “a planar shape of a circle, an ellipse, or a polygon with more than three sides” when describing the shape of each of the first, second, and third vibration portions.
However, the scope of this limitation is wider than that which is described in the original specification (See page 3, lines 29-31). This claim limitation would include shapes, e.g. an isosceles trapezoid or a parallelogram without right angles, not covered by the original specification.
For purposes of examination, this limitation will be interpreted as --a planar shape of a circle, an ellipse, or a polygon having five or more sides--.
A similar issue is present in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0150647; “Yang”; reference of record) in view of Inaba et al. (US 2019/0086382; “Inaba”; reference of record).
Regarding claim 5, Yang teaches a MEMS device (Figures 1, 2, and 3B) comprising: 
a substrate (201) including a first plane; and 
a MEMS vibrator (210/230), 
the MEMS vibrator (210/230) comprising: 
a first vibration portion (210) which is disposed away from the first plane in a first direction (shown as above in the figures) and which has a first resonant frequency, and a planar shape of a circle (see figure 1), an ellipse, or a polygon having five or more sides;
a second vibration portion (see multiple resonators 210 in figure 2) which has the first resonant frequency, and a planar shape of a circle (see figure 1), an ellipse, or a polygon having five or more sides; and
a third vibration portion (see multiple resonators 210 in figure 2) which has the first resonant frequency, and a planar shape of a circle (see figure 1), an ellipse, or a polygon having five or more sides;
a first connecting portion (portion of 205 formed between the first and second vibration portions) provided between the first vibration portion and the second vibration portion, and configured to connect the first vibration portion and the second vibration portion; and
a second connecting portion (portion of 205 formed between the third vibration portion and any one of the first vibration portion and the second vibration portion) provided between the third vibration portion and any one of the first vibration portion and the second vibration portion, and configured to connect the third vibration portion and any one of the first vibration portion and the second vibration portion.
Yang fails to teach a sensitive film provided on the first vibration portion and configured to absorb or adsorb a first gas.
However, it is well-known to those of ordinary skill in the art to use a film-covered MEMS resonator in a carbonyl gas sensor. For example, see para. [0096], [0126], and [0142] of Inaba.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the MEMS resonator of Yang in a carbonyl gas sensor with a sensitive film because such a modification would have been merely implementing a well-known application of a MEMS resonator.
As for claim 6, Yang teaches wherein the second vibration portion is connected to the first vibration portion, and the third vibration portion is connected to the first vibration portion (See connecting of resonators 210 in figure 2).
As for claim 11, Yang teaches wherein the second vibration portion is connected to the first vibration portion, and the third vibration portion is connected to the second vibration portion (See connecting of resonators 210 in figure 2).
As for claim 12, Yang teaches a fixed electrode (232) including a portion which is disposed to face a part of a side surface of the third vibration portion without contacting the side surface of the third vibration portion.
As for claim 13, Yang teaches wherein the first vibration portion, the second vibration portion, and the third vibration portion vibrate to change a distance between the side surface of the third vibration portion and the portion of the fixed electrode (During vibration the distance between 210 and 232 will change).
Regarding claim 15, Yang teaches a MEMS device (Figures 2 and 3B) comprising:
a substrate (201) including a first plane;
a first MEMS vibrator (210) disposed away from the first plane in a first direction (shown as above in the figures), the first MEMS vibrator comprising: a first vibration portion (210) which has a first resonant frequency, and a planar shape of a circle (see figure 1), an ellipse, or a polygon having five or more sides;
a second MEMS vibrator (see multiple resonators 210 in figure 2) disposed away from the first plane in the first direction (shown as above in the figures), the second MEMS vibrator comprising: a second vibration portion which has the first resonant frequency and a planar shape of a circle (see figure 1), an ellipse, or a polygon having five or more sides; 
a third vibration portion (see multiple resonators 210 in figure 2) disposed away from the first plane in the first direction (shown as above in the figures), the third vibration portion having the first resonant frequency, and a planar shape of a circle (see figure 1), an ellipse, or a polygon having five or more sides.
a first connecting portion (portion of 205 formed between the first and second vibration portions) provided between the first vibration portion and the second vibration portion, and configured to connect the first vibration portion and the second vibration portion; and
a second connecting portion (portion of 205 formed between the third vibration portion and any one of the first vibration portion and the second vibration portion) provided between the third vibration portion and any one of the first vibration portion and the second vibration portion, and configured to connect the third vibration portion and any one of the first vibration portion and the second vibration portion.
Yang fails to teach a sensitive film provided on the first vibration portion and configured to absorb or adsorb a first gas.
However, it is well-known to those of ordinary skill in the art to use a film-covered MEMS resonator in a carbonyl gas sensor. For example, see para. [0096], [0126], and [0142] of Inaba.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the MEMS resonator of Yang in a carbonyl gas sensor with a sensitive film because such a modification would have been merely implementing a well-known application of a MEMS resonator.
As for claims 16 and 17, Yang teaches a fixed electrode (232) including a portion which is disposed to face a part of a side surface of the third vibration portion without contacting the side surface of the third vibration portion; and
wherein the first vibration portion, the second vibration portion, and the third vibration portion vibrate to change a distance between the side surface of the third vibration portion and the portion of the fixed electrode (During vibration the distance between 210 and 232 will change). 
Regarding claim 18, Yang teaches a support portion which supports the first vibration portion on the substrate; and a support portion which supports the second vibration portion on the substrate (Para. [0020]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 5, 2022